Swot Ain fk whe

WM NN NN YY NY YY Be Be Be BP BS Be ee ee
cw ra Aw fw YE SOM aA bw PH

ad
—_

32

33
34

35
36
37
38
39
40

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

In re: Chapter 7 Bankruptcy
No. 19-42432-BDL
AMY MELISSA BOYD
EX PARTE
Debtor(s) ORDER ON MOTION TO WITHDRAW AS
ATTORNEY FOR DEBTOR(S)

 

 

IT IS HEREBY ORDERED that ELLEN ANN BROWN and the Law offices of Brown and
Seelye PLLC, is hereby allowed to withdraw as attorney of record for the debtor(s) in the
above-entitled matter.

/fend of order///

Presented By:

Approved
/s/ Ellen Ann Brown ) ttabssn (3) eh

ELLEN ANN BROWN WSB27992 AMY MELISSA BOYD WSB 28825
Attorney for Debtor(s) Debtor

ORDER ON MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS BROWN and SEELYE

Attorneys at Law
744 South Fawcett
Tacoma, WA 98402
253.573.1958
Fax 866-422-6196
